The opinion of the court was delivered by
Mr. Chibe Justice McIyer.
This is an appeal from an order of his honor, Judge Watts, refusing a motion to dissolve an attachment. The motion was based upon two grounds: 1st. That the attachment was irregularly issued. 2d. That it was improvidently issued. And the same grounds are urged in support of this appeal.
*3461 *345The first question turns upon the inquiry whether the facts stated in the affidavit upon which the application was based were, if true, sufficient to warrant the clerk in issuing the *346attachment. The statute provides that a warrant of attachment may be issued, “whenever itshall appear by affidavit that a cause of action exists against such defendant, * * * and that the defendant * * * has assigned, disposed of, secreted, or is about to assign, dispose of or secrete, any of his or its property,” with intent to defraud his creditors. So that the practical inquiry here is whether it appears by the affidavit of Charles T. Jenkins, upon which the clerk issued the warrant of attachment, that a cause of action against the defendant exists, and that such defendant has assigned, disposed of or secreted, or is about to assign, dispose of or secrete, any of his property, with intent to defraud his creditors. Without setting forth here a copy of this affidavit, which, however, should be incorporated in the report of this case, it is sufficient to say that if the statements contained in such affidavit are true, and, for the purposes of this inquiry, they must be so taken, there can be no doubt, and, indeed, it is not questioned, that it does appear from such affidavit that a cause of action against the defendant does exist.
But the contention on the part of the appellant is that the further essential fact that defendant has assigned or disposed of his property with intent to defraud his creditors, does not appear from said affidavit. It is stated in the affidavit that the defendant has already disposed of a very large portion of his property with intent to defraud his creditors, particularly the plaintiffs, by giving mortgages, four in number, on his entire stock of goods, for far more than their actual value, the particulars of which, dates, amounts, maturity, and when recorded, are particularly set forth — none of which, except the last, were recorded in due time, which was executed on the 15th of December, 1893, and recorded on the 5th of ’January, 1894; that as soon as affiant, as one of the officers of the plaintiff company, learned that these mortgages had been executed, to wit: on the 5th of February, 1894, he called upon defendant for an explanation of these large mortgages, covering the great bulk of his property, and was at first met with evasive answers, but finally defendant admitted that two of these mortgages purported to secure the payment of amounts much greater than were really due, and *347as to another of the mortgages, purporting to secure the payment of the amount of fifteen hundred dollars, defendant declined to give any information or explanation. And affiant further avers, upon information derived from the defendant himself, “that he is continuing his business, and is barely making enough to pay expenses, and that he is thereby depleting and exhausting the only source from which the plaintiffs can possibly realize upon their debt, and if he is suffered to continue, will completely delay and defeat the plaintiffs in the collection of their debts, now past due and owing.” These facts, thus briefly outlined, seem to us sufficient to make it appear to the officer issuing the warrant of attachment that there was a fraudulent intent on the part of the defendant in making these mortgages.
2 But in the argument here counsel for appellant intimates a doubt whether a mortgage is such an assignment or disposition of property as is contemplated by the attachment law, and though not pressing the argument upon that point, cites the case of Ivy v. Caston, 21 S. C., 583. It will be seen, however, by reference to page 589, that the court expresly declined to consider the question, because unnecessary to the decision of that case. "We must say that we see no reason why a mortgage of personal property after condition broken, may not be regarded as an assignment or disposition of such property, within the purview of the attachment law, as the title to the property then passes to, and is vested in, the mortgagee, and is thereby effectually placed beyond the reach of other creditors; for the manifest object of the attachment law was to reach any case in which a debtor undertakes, fraudulently, to place his property beyond the reach of his creditors.
We do not think there was any error on the part of the Circuit Judge in refusing the motion to dissolve the attachment upon the ground of irregularity.
3 The only remaining inquiry is whether the attachment was improvidently issued; and this beiDg a question of fact, it is very doubtful, to say the least of it, whether this court can take jurisdiction of such a question, since the case of Sharp v. Palmer, 31 S. C., 444, notwithstanding what has *348been intimated, though not decided, in the previous case of Claussen v. Easterling, 19 Id., 515. But even if we had the power to review the findings of fact made by the Circuit Judge, we think his findings are sustained by a review of all the testimony in the case.
The judgment of this court is, that the judgment of the Circuit Court be affirmed.